Citation Nr: 1502415	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial increased rating in excess of 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claim is now under the jurisdiction of the RO in New York.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his service-connected lumbar spine disability in July 2014.  Unfortunately, there is no adequate discussion of additional functional loss during flare-ups or exacerbations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In a July 2014 email, the VA examiner stated that he was unable to render an opinion on the extent of additional limitations due to flare-ups without resort to speculation.  In support of this opinion, the examiner stated that the Veteran did not report experiencing flare-ups.  Further, the VA examiner stated "it is not documented whether or not" the Veteran had been using his joint repeatedly over a period of time prior to his last examination.  The examiner stated that the additional loss of range of motion would need to be measured at the time the Veteran was having a flare-up or after he had been using the joint over a period of time.

The Veteran stated in his March 2013 Notice of Disagreement that during wet, rainy or snowy weather, his pain increases and he experiences decreased movement in his spine.  Further, in the Veteran's September 2014 Form 9 substantive appeal, he stated experiencing incapacitating episodes that last for a few weeks at a time due to his service-connected lumbar spine disability.  

The July 2014 VA examination report notes that the examiner did not review the Veteran's claims file.  As such, the VA examiner's opinion does not consider the Veteran's documented statements describing what appear to be flare-ups that result in additional loss of range of motion.  Further, the VA examiner did not sufficiently explain why he was unable to provide an opinion on the extent of additional functional loss the Veteran experienced.  Therefore, another examination is warranted in order to comply with Mitchell and DeLuca.  38 U.S.C.A. § 5103A(d)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present lumbar spine disorders and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address all associated neurological symptoms related to the Veteran's lumbar spine disability and the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe. 

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




